BISCHOFF, J.
The notes in suit were discounted by plaintiff’s assignor for the maker, being in the latter’s possession with the indorsement of the payee, the appellant corporation. The circumstances imported the fact that the indorsement was for accommodation (Stall v. Bank, 18 Wend. 466; Fielden v. Lahens, 2 Abb. Dec. 111, 116), and hence not within the powers of a manufacturing corporation, such as this. Nat. Park Bank v. G. A. Co., 116 N. Y. 281, 22 N. E. 567, 5 L. R. A. 673. The negotiable instruments law (Laws 1897, p. 719, c. 612) does not affect this question of power. Section 41 (page 727) provides for the passing of title by indorsement, not the incurring of liability, and section 55 (page- 728) does not refer to corporations; therefore it is not to be implied that the Legislature intended to extend the powers of every corporation to the making of accommodation indorsements. Crawford, Neg. Instruments (2d Ed.) pp. 36, 37. Upon the facts presented, the judgment charging the appellant with liability is without *356support, but it may be that upon a new trial the plaintiff might produce sufficient proof to bind the corporation upon principles of estoppel. Therefore an absolute dismissal will not be ordered.
Judgments reversed, and new trial ordered, with costs to appellant to abide the event. All concur.